Citation Nr: 0629847	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  03-15 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
elbow pain.

2.  Entitlement to an evaluation in excess of 10 percent for 
a contusion of the lumbar spine.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel



INTRODUCTION

The veteran had active service from April 1971 to April 1991.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for left 
elbow pain and denied an increased evaluation for a contusion 
of the lumbar spine.


FINDINGS OF FACT

1.  The RO denied service connection for left elbow pain in a 
June 1994 rating decision.  

2.  The evidence received since June 1994, by itself or when 
considered with the previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for left elbow pain and does not 
raise a reasonable probability of substantiating the claim.

3.  Prior to September 26, 2003, the veteran's lumbar spine 
disorder objectively manifested with characteristic painful 
or limited motion but without muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in a 
standing position; or intervertebral disc syndrome.

4.  Since September 26, 2003, the veteran's lumbar spine 
disorder is objectively manifested by forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; combined range of motion of the 
thoracolumbar spine of greater than 120 degrees but not 
greater than 235 degrees; and muscle spasm, guarding or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour and without intervertebral disc 
syndrome.




CONCLUSIONS OF LAW

1.  The June 1994 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993).

2.  No new and material evidence has been received to reopen 
a claim for service connection for left elbow pain.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

3.  The criteria for a rating in excess of 10 percent for a 
contusion of the lumbar spine have not been met.  38 U.S.C.A. 
§ 1155 (West 2002);  38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71A, Diagnostic Codes 5292, 5295 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional 
notice when a claimant seeks to reopen a previously 
denied claim for service connection.  On March 31, 2006, 
the Court issued a decision in the appeal of Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. Mar. 31, 2006), 
which held that VA must examine the basis for a denial 
of a previously disallowed claim and provide the veteran 
with notice of the evidence of service connection found 
lacking in the previous denial.  Kent slip op. at 9.   

A.	Duty to Notify

In March 2002, the veteran filed an application for increased 
evaluation of a contusion, lumbar spine and sought to re-open 
a claim for service connection for left elbow pain.  By 
letter dated May 2002, the RO informed the veteran of the 
evidentiary requirements of a service connection claim and 
notified the veteran of the requirement of new and material 
evidence to re-open a previously denied claim.  This letter 
also explained the evidence necessary to substantiate a claim 
for an increased evaluation.  This letter also notified him 
what records VA was responsible for obtaining and what 
records VA would assist him in obtaining.  The RO requested 
that the veteran complete an authorization and identify any 
private treatment records he would like the RO to attempt to 
obtain on his behalf.  Additionally, the RO requested that 
the veteran submit any pertinent medical records in his 
possession.  

The May 2002 letter advised the veteran of the requirement of 
new and material evidence to re-open the claim for service 
connection for left elbow pain and further explained that  
new and material evidence is that which has not previously 
been considered, is not cumulative in nature and does not 
reinforce a previously well-established point.  While this 
letter did not specifically state the evidence found lacking 
in the previous claim for service connection, the veteran was 
notified of that information in the June 1994 rating 
decision.  The June 1994 rating decision stated that the 
evidence showed that his in-service complaint of elbow pain 
was acute and transitory and that the evidence did not show 
current treatment for left elbow pain.  This notice was 
furnished in a timely manner, as it was provided prior to the 
unfavorable rating decision in July 2002.  

The May 2002 letter did not include information with respect 
to establishing an effective date and a disability rating for 
the service connection claim on appeal.  However, notice on 
those matters was furnished to the veteran in May 2006.

B.  Duty to Assist

The RO has obtained service medical records and relevant VA 
medical records and associated them with the claims file.  
The veteran was afforded VA examinations in June 2002 and 
March 2005 for the purpose of evaluating the severity of his 
lumbar spine disability.  The veteran has not since 
identified any relevant outstanding records.   The Board 
notes the veteran's contention that the March 2005 VA 
examination was inadequate because the VA examiner did not 
review the veteran's claims file.   Even though the examiner 
did not review the claims file, the examination report 
reflects that the examiner reviewed findings of the June 2002 
VA examination, interviewed the veteran regarding his 
condition and addressed the appropriate ratings criteria for 
the veteran's disability.   Accordingly, the Board finds that 
the RO has satisfied the duty to assist the veteran.

II.  Analysis of Claims

A.  New and Material Evidence

In a June 1994 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for left elbow 
pain.  The RO found that the veteran's in-service complaints 
of elbow pain were acute and transitory and that the evidence 
did not show a current disability of the left elbow.

In June 1994, the RO notified the veteran of the rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  The June 1994 decision is therefore final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1993).

The veteran sought to reopen his claim for service connection 
for left elbow pain by submitting a VA Form 21-4138 
(Statement in Support of a Claim) in February 2002.

A claim that is the subject of a prior denial may be reopened 
if new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002);  Evans 
v. Brown, 9 Vet. App. 273 (1996).

For claims filed after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative not redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable probability of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

Since the prior denial, the veteran has submitted new VA 
outpatient medical records, dated from 1997 to 2002.  These 
medical records contain no evidence of treatment for a left 
elbow disability.  The Board finds that this evidence, while 
new, is not material to the veteran's service connection 
claim.  Specifically, this evidence fails to show current 
diagnosis or treatment for the claimed left elbow pain, the 
basis of the denial of the previous claim.  This evidence 
does not bear directly and substantially upon the matter 
under consideration.  It does not relate to the reason for 
the denial of the prior claim for service connection and is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  

The Board finds that the evidence submitted since the June 
1994 rating decision cannot serve to reopen the claim.  The 
RO found that the veteran's initial claim for service 
connection lacked evidence of a current disability.  The 
evidence submitted since June 1994 does not demonstrate that 
the veteran has a current diagnosis of a left elbow 
disability.  As the new evidence does not relate to the basis 
of the denial of the previous claim and does not raise a 
reasonable probability of substantiating the claim, it cannot 
serve to reopen the claim for service connection. 

B.  Entitlement to increased evaluation for a lumbar spine 
contusion

Service connection for a lumbar spine contusion was granted 
in June 1994.  The condition was initially assigned a non-
compensable evaluation.  In September 2002, the RO granted a 
10 percent evaluation for the condition.  The veteran claims 
that the current 10 percent evaluation does not reflect the 
severity of his symptomatology, including pain that 
interferes with daily activities and causes difficulty with 
long periods of sitting or driving.
  
Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
the disability is disputed, separate or "staged" 
evaluations may be assigned for separate periods of time 
based on the facts found.  Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  The degree of impairment resulting from 
a disability is a factual determination in which the Board 
must focus on the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both 
claims for an increased rating on an original claim and an 
increased rating for an established disability, only the 
specific criteria of the Diagnostic Code are to be 
considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2005).  The Court has held that the Board must 
determine whether there is evidence of weakened movement, 
excess fatigability, incoordination, or functional loss due 
to pain on use or flare-ups when the joint in question is 
used repeatedly over a period of time. See DeLuca v. Brown, 8 
Vet. App. 202, 206 - 207 (1995).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In September 2002, the RO granted a 10 percent evaluation for 
the veteran's lumbar spine contusion pursuant to Diagnostic 
Code (DC) 5295. The diagnostic codes pertinent to back 
ratings were amended twice during the course of the veteran's 
appeal.  The provisions of VA's Schedule for Rating 
Disabilities pertaining to intervertebral disc syndrome were 
revised, effective September 23, 2002, and other amendments 
of the Schedule, addressing disabilities of the spine, were 
revised, effective September 26, 2003.  When regulations are 
changed during the course of the veteran's appeal, the 
criteria that are to the advantage of the veteran should be 
applied.  However, if the revised regulations are more 
favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change. 
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 26, 2003, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which pertained to lumbosacral strain,  
a 10 percent evaluation was assigned for lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
was assigned for lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position.  A 40 percent evaluation 
was applied for severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2002).

Prior to September 26, 2003, limitation of motion of the 
lumbar spine was rated according to Diagnostic Code 5292.  
Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Prior to September 23, 2002, intervertebral disc syndrome was 
rated according to Diagnostic Code 5293.  An evaluation of 40 
percent was assignable for severe, recurring attacks of 
intervertebral disc syndrome with intermittent relief.  A 
60 percent evaluation was assignable for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2005)).  Effective September 26, 2003, VA updated the entire 
section of the rating schedule that addresses disabilities of 
the spine.  This update included a renumbering of the 
diagnostic codes pertinent to back ratings.  According to 
that renumbering, DC 5243 now governs ratings of 
intervertebral disc syndrome.  See Fed. Reg. 51,443 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2005)).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, while a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 20 percent evaluation 
is warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 10 percent rating is applicable 
with incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 
12 months. 38 C.F.R. § 4.71a, DC 5293 (2005).

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243). The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine. Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The rating criteria of the General Rating Formula for 
Diseases and Injuries of the Spine provide a 100 percent 
rating for unfavorable ankylosis of the entire spine; and a 
50 percent rating for unfavorable ankylosis of the entire 
thoracolumbar spine.  The criteria for a 40 percent rating 
are: unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  The criteria for a 30 percent rating are: forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  The 
criteria for a 20 percent rating are:  forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The amended rating criteria define normal range of motion for 
the various spinal segments for VA compensation purposes.  
Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion are the maximum that can be used 
for calculation of the combined range of motion. See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2), as added by 68 Fed. Reg. 
51,454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule. See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
service-connected contusion of the lumbar spine. The evidence 
dated prior to September 26, 2003, when the relevant amended 
rating criteria went into effect, shows that the veteran's 
complaints included chronic pain and tension in the lower 
back.   The veteran had a VA examination in October 1993.  He 
reported chronic low back pain that was severe at times and 
worse after sitting for long periods of time.  He denied 
radiation up the back or down the legs.  He could touch his 
toes and otherwise had full range of motion.   Upon physical 
examination, the low back was entirely normal, with the 
exception of tenderness directly over the sacrum and the 
sacroiliac joints bilaterally.  The veteran was diagnosed 
with a severe contusion to the sacrum and low back region 
with residuals of pain, discomfort and tenderness.  
Lumbosacral spine x-rays were normal.  

At a June 2002 VA orthopedic examination, the veteran 
reported that his low back pain that was aggravated by 
prolonged periods of sitting or standing and was worse with 
coughing or sneezing.  The veteran reported using over the 
counter medications for treatment and denied the use of 
injections or back braces.  He denied any bladder or bowel 
problems.  Palpation of the spine revealed tenderness over 
the L5-S1 area with no spasm.  The veteran had forward 
flexion of 115 degrees and extension of 30 degrees.   Side 
bending was 30 degrees bilaterally.   Rotation was 40 degrees 
bilaterally.  Lower extremity vascular and neurological 
examination was symmetric and intact without deficit.  
Straight leg raise sitting, lying, Hoover and Patrick test 
and Goldthwaite sign were negative.  

The medical evidence prior to September 26, 2003, establishes 
that the veteran had characteristic pain on motion but did 
not display muscle spasm on extreme forward bending or loss 
of lateral spine motion in a standing position such that the 
next highest evaluation is warranted.  Accordingly, an 
evaluation in excess of 10 percent is not warranted for this 
time period.  38 C.F.R. § 4.71a, DC 5292, 5295 (2002).  The 
Board does not find this evidence, even considering DeLuca, 
to be consistent with a finding of moderate limitation of 
motion or with muscle spasm on extreme forward bending and 
loss of lateral spine motion such that the next highest 
rating of 20 percent would be appropriate under the rating 
criteria in effect prior to September 26, 2003.

The evidence since September 26, 2003 contains findings 
consistent with the veteran's current 10 percent evaluation.  
Upon VA examination in March 2005, the veteran reported 
sacral area pain, which he characterized as a "4" on a 1 to 
10 scale.  The pain was again reported to be worse with 
extended periods of sitting and driving.  The veteran denied 
any exacerbation of his pain by bending, twisting, turning or 
lifting.  He reported occasional radiation of pain up his 
lower back but no lower extremity radicular symptoms.  He 
stated that he did not require physician prescribed rest for 
his condition in the previous year.  Range of motion tests 
revealed forward flexion of 75 degrees and extension to 10 
degrees.  Lateral bending was 25 to the left and 20 to the 
right.  Lateral rotation was 25 degrees to the left and 20 
degrees to the right.  The combined range of motion was 175.  
The VA examiner observed sacral to lumbosacral junction pain 
at all extremes of motion with repetition.  The VA examiner 
diagnosed a contusion of the lumbar spine, not evident on 
examination, early degenerative disc disease of the lumbar 
spine without objective clinical evidence of lower extremity 
radiculopathy and sacral contusion with persistent pain.  
Addressing the Deluca factors, the VA examiner stated that 
there was no objective clinical evidence that function was 
additionally limited by pain, fatigue, weakness, 
incoordination or lack of endurance, except for that noted in 
the examination report.  The examiner further opined that 
subjective pain appeared to have the greatest functional 
impact.  

Under the new diagnostic criteria in effect since September 
26, 2003, the Board finds the veteran's level of limitation 
of motion consistent with a finding of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, such that the current 10 percent rating is 
appropriate. The evidence of record does not indicate that 
the veteran has forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm of guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. 

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  However, 
the evidence does not support a rating under that diagnostic 
code.  There is no evidence that the veteran's lumbar spine 
contusion has caused incapacitating episodes.  Furthermore, 
the March 2005 examination indicated that there was 
occasional radiation of pain up the lower back but no 
evidence of radicular pain in either lower extremity.  The 
veteran denied any bowel or bladder changes associated with 
the lower back complaint.  A disability evaluation under the 
criteria for intervertebral disc syndrome would therefore be 
inappropriate.

The Board finds that the preponderance of the evidence 
indicates that the veteran is properly rated for his service-
connected low back disability. As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.

ORDER

As no new and material evidence has been received, the claim 
of entitlement to service connection for left elbow pain is 
denied.

An evaluation in excess of 10 percent for contusion of the 
lumbar spine is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


